

THIS EXHIBIT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. THE
CONFIDENTIAL INFORMATION HAS BEEN SO OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. IN PLACE OF SUCH OMITTED CONFIDENTIAL
INFORMATION, " ****** " HAS BEEN INSERTED.
 
EXECUTION COPY
 
        August 9, 2006
 
FIRSTENERGY CORP.
76 South Main Street
Akron, OH 44308
 
Telephone: 800-736-3402
 
Ladies and Gentlemen:
 
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and FirstEnergy Corp., an Ohio corporation (the
“Purchaser”), on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
 
This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law) on the Trade Date. In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.
 
 
ARTICLE 1
Definitions
 
Section 1.01  . Definitions. (a) As used in this Confirmation, the following
terms shall have the following meanings:
 
“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for the
principal United States securities exchange on which such Common Stock is then
listed (or, if applicable, the Successor Exchange on which the Common Stock has
been listed in accordance with Section 7.01(c)), on such Trading Day, excluding
(i) trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Trading Day, (iii) trades that occur
in the last ten minutes before the scheduled close of trading on the Exchange on
such Trading Day and ten minutes before the scheduled close of the primary
trading in the market where the trade is effected, and (iv) trades on such
Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined by the Calculation Agent, or (B) for any Trading Day that is
described in clause (y) of the definition of Trading Day hereunder, an amount
determined by the Calculation Agent as 10b-18 VWAP. The Purchaser acknowledges
that the Seller may refer to the Bloomberg Page “FE.N <Equity> AQR SEC” (or any
successor thereto), in its judgment, for such Trading Day to determine the
10b-18 VWAP.
 
“Additional Termination Event” has the meaning set forth in Section 7.01.
 
“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.
 
“Affected Party” has the meaning set forth in Section 14 of the Agreement.
 
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.
 
“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.
 
“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than a Merger Event or Nationalization) or Event of Default (as
defined in the Agreement), one share of Common Stock and (ii) in the case of a
Merger Event or Nationalization, a unit consisting of the number or amount of
each type of property received by a holder of one share of Common Stock in such
Merger Event or Nationalization; provided that if such Merger Event involves a
choice of consideration to be received by holders of the Common Stock, an
Alternative Termination Delivery Unit shall be deemed to include the amount of
cash received by a holder who had elected to receive the maximum possible amount
of cash as consideration for his shares.
 
“Bankruptcy Code” has the meaning set forth in Section 9.07.
 


“Blackout Date” means each of August 22, 2006, September 26, 2006, October 27,
2006, November ******, 2006, December ******, 2006, January ******, 2007 and
February ******, 2007.
 
“Business Day” means any day on which the Exchange is open for trading.
 
“Calculation Agent” means JPMorgan Chase Bank, National Association.
 
“Common Stock” has the meaning set forth in Section 2.01.
 
“Communications Procedures” has the meaning set forth in Annex B hereto.
 
“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.
 
“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Section 3.01 or Section 7.03 have been made.
 
“Default Notice Day” has the meaning set forth in Section 7.02(a).
 
“De-Listing” has the meaning set forth in Section 7.01(c).
 
“Distribution Termination Event” has the meaning set forth in Section 7.01(f).
 
“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.
 
“Event of Default” has the meaning set forth in Section 14 of the Agreement.
 
“Exchange” means the New York Stock Exchange.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expiration Date” means the ****** Trading Day following the Trade Date subject
to postponement pursuant to Section 4.02(b).
 
“Extraordinary Cash Dividend” means the per share cash dividend or distribution,
or a portion thereof, declared by the Purchaser on shares of Common Stock that
is classified by the board of directors of the Purchaser as an “extraordinary”
dividend.
 


 
2

--------------------------------------------------------------------------------




 
CONFIDENTIAL TREATMENT REQUESTED
 
“Increase Amount” means the sum of the products of (i) the amounts listed below
and (ii) the theoretical delta number of shares required for the Seller to hedge
its exposure to the Transaction, as determined by the Calculation Agent, on the
date corresponding to such amounts.
 
 

Date
 
Amount
 
November 3, 2006
 
$ ****** purchase of common stock
 
February 3, 2007
 
$ ****** purchase of common stock
 
May 3, 2007
 
$ ****** purchase of common stock
 

 
 
“Indemnified Person” has the meaning set forth in Section 9.02.
 
“Indemnifying Party” has the meaning set forth in Section 9.02.
 
“Initial Purchase Price” has the meaning set forth in Section 2.01.
 
“Initial Settlement Date” has the meaning set forth in Section 2.02.
 
“Maximum Delivery Shares” means, for any date, (i) 21,261,518 shares of Common
Stock, minus (ii) the net number of shares of Common Stock delivered by the
Purchaser to the Seller in respect of this Transaction on or prior to such date,
plus (iii) the net number of shares of Common Stock delivered by the Seller to
the Purchaser in respect of this Transaction on or prior to such date, subject
to appropriate adjustments pursuant to Section 8.02.
 
“Merger Event” has the meaning set forth in Section 7.01(d).
 
“Nationalization” has the meaning set forth in Section 7.01(e).
 
“Number of Shares” has the meaning set forth in Section 2.01.
 
“Obligations” has the meaning set forth in Section 9.02.
 
“Payment Shares” has the meaning set forth in Section 3.01(b).
 
“Private Placement Agreement” has the meaning set forth in Annex A hereto.
 
“Private Placement Price” has the meaning set forth in Annex A hereto.
 
“Private Placement Procedures” has the meaning set forth in Annex A hereto.
 
“Private Securities” has the meaning set forth in Annex A hereto.
 
“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.
 
“Regulation M” means Regulation M under the Exchange Act.
 
“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” has the meaning set forth in the first paragraph hereto.
 
 
3

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
“Seller Payment Share Purchase Period” has the meaning set forth in Section
3.01(d).
 
“Seller Termination Share Purchase Period” has the meaning set forth in Section
7.03.
 
“Settlement Amount” means an amount equal to (i) the Valuation Price minus (ii)
the Initial Purchase Price, plus (iii) the Increase Amount.
 
“Settlement Date” means the fourth Business Day following the Valuation
Completion Date; provided, however, that if the Purchaser elects pursuant to
Section 3.01(b) to deliver Payment Shares, the Settlement Date shall be the
Trading Day immediately following the day on which the Seller informs the
Purchaser, pursuant to Annex A hereto, of the number of Payment Shares required
to be delivered pursuant to Section 3.01(b).
 
“Share De-listing Event” has the meaning set forth in Section 7.01(c).
 
“Successor Exchange” has the meaning set forth in Section 7.01(c).
 
“Termination Amount” has the meaning set forth in Section 7.02(a).
 
“Termination Event” has the meaning set forth in Section 14 of the Agreement.
 
“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller (determined as provided in Annex A hereto).
 
“Termination Settlement Date” has the meaning set forth in Section 7.03(a).
 
“Trade Date” has the meaning set forth in Section 2.01.
 
“Trading Day” means (x) any day (i) other than a Saturday, a Sunday, a Blackout
Date or a day on which the Exchange is not open for business, (ii) during which
trading of any securities of the Purchaser on any national securities exchange
has not been suspended, (iii) during which there has not been, in the Seller’s
judgment, a material limitation in the trading of Common Stock or any options
contract or futures contract related to the Common Stock, and (iv) during which
there has been no suspension pursuant to Section 4.02(a) or (b) of this
Confirmation, or (y) any day that, notwithstanding the occurrence of events
contemplated in clauses (ii), (iii) and (iv) of this definition, the Calculation
Agent determines to be a Trading Day.
 
“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.
 
“Valuation Completion Date” means the Trading Day, during the period commencing
on and including ****** Trading Day following the Trade Date and ending on and
including the Expiration Date, specified as such by the Seller, in its sole
judgment, by delivering a notice designating such Trading Day as a Valuation
Completion Date by the close of business on the Business Day immediately
following such Business Day; provided that if the Seller fails to validly
designate the Valuation Completion Date prior to the Expiration Date, the
Valuation Completion Date shall be the Expiration Date.
 
“Valuation Period” means the period of consecutive Trading Days commencing on
and including the first Trading Day following the Trade Date and ending on and
including the Valuation Completion Date.
 
“Valuation Price” means the product of (i) the Number of Shares and (ii) the
arithmetic average of 10b-18 VWAP for each of the Trading Days in the Valuation
Period ****** as determined by the Calculation Agent.
 
 
4

--------------------------------------------------------------------------------


 
ARTICLE 2
Purchase of the Stock
 
Section 2.01  . Purchase of the Stock. Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on August 9, 2006 or on such other
Business Day as the Purchaser and the Seller shall otherwise agree (the “Trade
Date”), 10,630,759 shares (the “Number of Shares”) of the Purchaser’s common
stock, par value $0.10 per share (“Common Stock”), for a purchase price equal to
the product of $56.44 and the Number of Shares (the “Initial Purchase Price”);
provided that if the Seller, after reasonable and good faith efforts, is unable
to borrow or otherwise acquire a number of shares of Common Stock equal to the
Number of Shares for delivery to the Purchaser on the Initial Settlement Date,
the Number of Shares shall be reduced to such number of shares of Common Stock
as the Seller after reasonable efforts is able to borrow or otherwise acquire.
The Initial Purchase Price shall be subject to adjustment and such adjusted
amounts will be payable as provided in Article 3 hereof.
 
Section 2.02  . Delivery and Payments. (a) On the first Business Day immediately
following the Trade Date (such day, the “Initial Settlement Date”), the Seller
shall deliver the Number of Shares to the Purchaser, upon payment by the
Purchaser of an amount equal to the Initial Purchase Price to the Seller. Such
delivery and payment shall be effected in accordance with the Seller’s customary
procedures.
 
(b)  Notwithstanding Section 2.02(a), the Seller may deliver the Number of
Shares to be delivered on the Initial Settlement Date at two or more times or on
two or more dates, each time on delivery-versus-payment basis; provided that (i)
the first of such deliveries will be on the Initial Settlement Date, (ii) the
last of such deliveries will be no later than on the tenth (10th) Trading Day
following the Initial Settlement Date, and (iii) the aggregate number of shares
of Common Stock that the Seller shall deliver to the Purchaser hereunder in all
such deliveries shall equal the Number of Shares.
 
Section 2.03  . Conditions to Seller’s Obligations. The Seller’s obligation to
deliver the Number of Shares to the Purchaser on the Initial Settlement Date is
subject to the condition that (a) the representations and warranties made by the
Purchaser in the Agreement shall be true and correct as of the date hereof and
the Initial Settlement Date and (b) the Seller shall have received an opinion of
the counsel for the Purchaser, substantially to the effect set forth in Exhibit
B (with appropriate assumptions and qualifications reasonably acceptable to the
Seller).
 
 
ARTICLE 3
Adjustment of Initial Purchase Price
 
Section 3.01  . Purchase Price Adjustment. (a) As an adjustment to the Initial
Purchase Price,
 
(i)  if the Settlement Amount is greater than zero, the Purchaser shall pay to
the Seller such Settlement Amount in the manner provided in clause (c) or (e),
as the case may be, of this Section 3.01; or
 
(ii)  if the Settlement Amount is less than zero, the Seller shall pay to the
Purchaser the absolute value of such Settlement Amount in the manner provided in
clause (d) or (e), as the case may be, of this Section 3.01.
 
(b)  Payment of the Settlement Amount shall be in cash or validly issued shares
of Common Stock (“Payment Shares”), as the Purchaser shall elect, which binding
election shall be made within three Business Days from the Valuation Completion
Date and communicated to the Seller in writing; provided that if the Purchaser
fails to make such an election in the manner contemplated hereunder, the
Purchaser shall be deemed to have elected settlement in cash; and
provided further that the Purchaser shall not have the right to elect payment of
the Settlement Amount or receipt of the absolute value of the Settlement Amount
in Payment Shares pursuant to this Section 3.01 if:
 
(i)  the representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct in all material respects as of the date
the Purchaser makes such election; or
 
 
 
5

--------------------------------------------------------------------------------


 
(ii)  in the event the Settlement Amount shall be payable by the Purchaser to
the Seller, the Purchaser has taken any action that would make unavailable
either (A) the exemption set forth in Section 4(2) of the Securities Act for the
sale of any Payment Shares by the Purchaser to the Seller or (B) an exemption
from the registration requirements of the Securities Act pursuant to Section 4
of the Securities Act for the private resale of Payment Shares by the Seller.
 
For the avoidance of doubt, upon the Purchaser’s making an election to receive
or to deliver Payment Shares pursuant to this Section 3.01(b), the Purchaser
shall be deemed to make the representations and warranties in Section 5.01
hereof as if made on the date of the Purchaser’s election.
 
(c)  Subject to Section 3.01(b), if the Settlement Amount shall be payable by
the Purchaser to the Seller:
 
(i)  Notwithstanding any election by the Purchaser to make payment in Payment
Shares, at any time prior to the time the Seller (or any affiliate of the
Seller) has contracted to resell such Payment Shares, the Purchaser may deliver
in lieu of such Payment Shares an amount in cash equal to the Settlement Amount,
in the manner set forth in Section 3.01(e).
 
(ii)  If the Purchaser elects to pay any Settlement Amount in Payment Shares,
then on the Settlement Date, the Purchaser shall deliver to the Seller a number
of Payment Shares equal to the quotient of (A) such Settlement Amount divided by
(B) the Private Placement Price (determined in accordance with the Private
Placement Procedures).
 
(d)  Subject to Section 3.01(b), if the absolute value of the Settlement Amount
shall be payable by the Seller to the Purchaser and the Purchaser elects to
receive the absolute value of the Settlement Amount in Payment Shares, then (i)
the Seller shall, beginning on the fourth Trading Day following the Valuation
Completion Date and ending when the Seller shall have satisfied its obligations
under this clause (the “Seller Payment Share Purchase Period”), purchase
(subject to the provisions of Section 4.01 and Section 4.02 hereof) shares of
Common Stock with an aggregate value (which such value shall be determined by
the prices at which the Seller purchases such shares plus a commission of $0.02
per share) equal to such Settlement Amount and (ii) the Seller shall deliver
such shares of Common Stock to the Purchaser on the settlement dates relating to
such purchases.
 
(e)  If the Purchaser elects to receive the absolute value of the Settlement
Amount or to pay the Settlement Amount in cash, then payment of such Settlement
Amount shall be made by wire transfer of immediately available U.S. dollar funds
on the Settlement Date.
 
Section 3.02  . Private Placement Procedures. If the Purchaser elects to deliver
Payment Shares pursuant to Section 3.01(b) or elects to deliver Alternative
Termination Delivery Units pursuant to Section 7.02(a), the Private Placement
Procedures shall apply.
 
Section 3.03  . Continuing Obligation to Deliver Shares. (a) If at any time, as
a result of provisions of Section 6.04 hereof limiting deliveries of shares of
Common Stock to the number of Maximum Delivery Shares, the Purchaser fails to
deliver to the Seller any shares of Common Stock, the Purchaser shall, to the
extent that the Purchaser has at such time authorized but unissued shares of
Common Stock not reserved for other purposes, promptly notify the Seller thereof
and deliver to the Seller a number of shares of Common Stock not previously
delivered as a result of such provisions.
 
(b)  The Purchaser agrees to use its best efforts to cause the number of
authorized but unissued shares of Common Stock to be increased, if necessary, to
an amount sufficient to permit the Purchaser to fulfill its obligations under
this Section 3.03.
 
 
ARTICLE 4 
Market Transactions
 
Section 4.01  . Transactions by the Seller. (a) The parties agree and
acknowledge that:
 
 
6

--------------------------------------------------------------------------------


 
(i)  During the Valuation Period, any Seller Payment Share Purchase Period and
any Seller Termination Share Purchase Period, the Seller (or its agent or
affiliate) may purchase shares of Common Stock in connection with this
Confirmation. The timing of such purchases by the Seller, the price paid per
share of Common Stock pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the sole judgment of
the Seller; provided that the Seller shall use good faith efforts to (i) make
all purchases of Common Stock in a manner that would comply with the limitations
set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 as if such
rule were applicable to such purchases and (ii) not make purchases on any
Trading Day in an amount that would exceed 25 % of the daily trading volume for
the Common Stock on the Exchange on such Trading Day. For the avoidance of
doubt, no purchases of shares of Common Stock in connection with this
Confirmation shall be made by the Seller (or its agent or affiliate) on any
Blackout Date.
 
(ii)  The Purchaser shall, at least one day prior to the first day of the
Valuation Period, any Seller Payment Share Purchase Period and any Seller
Termination Share Purchase Period, notify the Seller of the total number of
shares of Common Stock purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in Rule 10b-18(b)(4) by or for the
Purchaser or any of its Affiliated Purchasers during each of the four calendar
weeks preceding such day and during the calendar week in which such day occurs
(“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule 10b-18),
which notice shall be substantially in the form set forth as Exhibit A hereto.
In lieu of such notice, the Purchaser hereby notifies the Seller that with
respect to the Valuation Period such number is zero.
 
(b)  The Purchaser acknowledges and agrees that (i) all transactions effected
pursuant to Section 4.01 hereunder shall be made in the Seller’s sole judgment
and for the Seller’s own account and (ii) the Purchaser does not have, and shall
not attempt to exercise, any influence over how, when or whether to effect such
transactions, including, without limitation, the price paid or received per
share of Common Stock pursuant to such transactions whether such transactions
are made on any securities exchange or privately. It is the intent of the Seller
and the Purchaser that this Transaction comply with the requirements of Rule
10b5-1(c) of the Exchange Act and that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) and the Seller shall
take no action that results in the Transaction not so complying with such
requirements. 
 
(c)  Notwithstanding anything to the contrary in this Confirmation, the
Purchaser acknowledges and agrees that, on any day, the Seller shall not be
obligated to deliver or receive any shares of Common Stock to or from the
Purchaser and the Purchaser shall not be entitled to receive any shares of
Common Stock from the Seller on such day, to the extent (but only to the extent)
that after such transactions the Seller’s ultimate parent entity would directly
or indirectly beneficially own (as such term is defined for purposes of Section
13(d) of the Exchange Act) at any time on such day in excess of 8.0% of the
outstanding shares of Common Stock. Any purported receipt or delivery of shares
of Common Stock shall be void and have no effect to the extent (but only to the
extent) that after any receipt or delivery of such shares of Common Stock the
Seller’s ultimate parent entity would directly or indirectly so beneficially own
in excess of 8.0% of the outstanding shares of Common Stock. If, on any day, any
delivery or receipt of shares of Common Stock by the Seller is not effected, in
whole or in part, as a result of this provision, the Seller’s and Purchaser’s
respective obligations to make or accept such receipt or delivery shall not be
extinguished and such receipt or delivery shall be effected over time as
promptly as the Seller determines, in the reasonable determination of the
Seller, that after such receipt or delivery its ultimate parent entity would not
directly or indirectly beneficially own in excess of 8.0% of the outstanding
shares of Common Stock.
 
Section 4.02  . Suspension of Transactions in Common Stock. (a) If the Seller,
in its judgment, reasonably determines that with regard to any legal, regulatory
or self-regulatory requirements or related policies and procedures including,
without limitation, Rule 10b-18 (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by the Seller),
it may be appropriate for the Seller to refrain from effecting transactions in
Common Stock on any Business Day during the Contract Period or to effect such
transactions on such Business Day at a volume lower than that otherwise effected
by the Seller hereunder, the Seller (or its agent or affiliate) may elect not to
effect transactions in shares of Common Stock with respect to this Transaction
on such day or to effect such transactions at a lower volume consistent with
such requirements, policies and procedures; provided that if the Seller decides
to effect any transaction hereunder at such lower volume, the Calculation Agent
shall be entitled to make appropriate adjustments to the term of this
Transaction under Section 8.02 to reflect the effect of such diminished volume.
The Seller shall notify the Purchaser of the exercise of the Seller’s rights
pursuant to this Section 4.02(a) upon such exercise and shall subsequently
notify the Purchaser on the day the Seller believes that the Seller may resume
purchasing or selling or purchasing at the volume level anticipated at the
outset of this Transaction, as applicable, Common Stock. The Seller shall not be
obligated to communicate to the Purchaser the reason for the Seller’s exercise
of its rights pursuant to this Section 4.02(a).
 
 
7

--------------------------------------------------------------------------------


 
(b)  The Purchaser agrees that during the Contract Period, neither the Purchaser
nor any of its “affiliated purchasers” (as defined in Regulation M) or agents
shall take any action that would cause a “restricted period” (as defined in
Regulation M) to be applicable to any purchases of Common Stock, or any security
for which the Common Stock is a “reference security” (as defined in Regulation
M), by the Purchaser or any of its “affiliated purchasers” or take any other
action that would, in the view of the Seller, preclude purchases by the Seller
of the Common Stock as a result of the application of federal or state
securities laws. If the Purchaser decides to engage in a “distribution” (as
defined in Regulation M) that is subject to Regulation M of the Common Stock or
any other security for which the Common Stock is a “reference security”, the
Purchaser will deliver a written notice to the Seller prior to the commencement
of the “restricted period” (and in no event later than 8:30 am (NY time) on the
day on which such “restricted period” begins) directing the Seller not to
purchase the Common Stock during such “restricted period”; provided that such
notice shall be made at a time at which none of the Purchaser or any officer,
director, manager or similar person of the Purchaser is aware of any material
non-public information regarding the Purchaser or the Common Stock; and provided
further that the Purchaser agrees not to engage in more than one such
“distribution” during the Contract Period and to limit the related “restricted
period” to no more than five Business Days. Following delivery of such notice,
the Valuation Period shall be suspended from the first day to the last day of
the “restricted period” referenced in such notice, the Expiration Date shall be
postponed by the number of Business Days in such “restricted period” and none of
the Business Days during such “restricted period” shall be a Trading Day.
 
Section 4.03  . Purchases of Common Stock by the Purchaser. Without the prior
written consent of the Seller, which shall not be unreasonably withheld, the
Purchaser shall not, and shall cause its affiliated purchasers (each as defined
in Rule 10b-18) not to, other than (i) in accordance with paragraph (a)(13)(ii)
of Rule 10b-18, (ii) purchases from employees not subject to Section 9(a) of the
Exchange Act or (iii) on any Blackout Date, directly or indirectly (including,
without limitation, by means of a derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any shares of Common Stock (or equivalent
interest, including a unit of beneficial interest in a trust or limited
partnership or a depository share) or any security convertible into or
exchangeable for shares of Common Stock during the Contract Period; provided
that the purchases by the Purchaser (or any of its affiliates or affiliated
purchasers) on any Blackout Date shall be made in compliance with Rule 10b-18;
and provided further that the once-a-week block exception set forth in Rule
10b-18(b)(4) shall not be available for the purchases made by the Purchaser (or
any of its affiliates or affiliated purchasers) on any such Blackout Date. 
 
 
ARTICLE 5 
Representations, Warranties and Agreements
 
Section 5.01  . Repeated Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an election to receive or deliver Payment Shares pursuant to Section 3.01 or
Alternative Termination Delivery Units pursuant to Section 7.03, that:
 
(a)  Disclosure; Compliance with Laws. The reports and other documents filed by
the Purchaser with the SEC pursuant to the Exchange Act when considered as a
whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. The Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.
 
(b)  Rule 10b5-1. The Purchaser acknowledges that (i) the Purchaser does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect purchases of Common Stock by the Seller (or its agent or affiliate) in
connection with this Confirmation and (ii) the Purchaser is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act. The Purchaser also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no amendment, modification or waiver shall be made at any
time at which the Purchaser or any officer or director of the Purchaser is aware
of any material nonpublic information regarding the Purchaser or the Common
Stock.
 
 
8

--------------------------------------------------------------------------------


 
(c)  Nature of Shares Delivered. Any shares of Common Stock or Alternative
Termination Delivery Units delivered to the Seller pursuant to this
Confirmation, when delivered, shall have been duly authorized and shall be duly
and validly issued, fully paid and nonassessable and free of preemptive or
similar rights, and such delivery shall pass title thereto free and clear of any
liens or encumbrances.
 
(d)  No Facilitation of Distribution. The Purchaser is not entering into this
Confirmation to facilitate a distribution of the Common Stock (or any security
convertible into or exchangeable for Common Stock) or in connection with a
future issuance of securities, except insofar as a future distribution or
issuance is required by the Purchaser’s election to settle this Transaction
pursuant to Article 3 hereof.
 
(e)  No Manipulation. The Purchaser is not entering into this Confirmation to
create actual or apparent trading activity in the Common Stock (or any security
convertible into or exchangeable for Common Stock) or to manipulate the price of
the Common Stock (or any security convertible into or exchangeable for Common
Stock).
 
(f)  Regulation M. The Purchaser is not engaged in a distribution, as such term
is used in Regulation M, that would preclude purchases by the Purchaser or the
Seller of the Common Stock.
 
(g)  Board Authorization. The Purchaser is entering into this Transaction in
connection with its share repurchase program, which was approved by its board of
directors and publicly disclosed, solely for the purposes stated in such board
resolution and public disclosure. There is no internal policy of the Purchaser,
whether written or oral, that would prohibit the Purchaser from entering into
any aspect of this Transaction, including, but not limited to, the purchases of
shares of Common Stock to be made pursuant hereto.
 
(h)  Due Authorization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio. This Confirmation has been duly authorized, executed and delivered by the
Purchaser and (assuming due authorization, execution and delivery thereof by the
Seller) constitutes a valid and legally binding obligation of the Purchaser. The
Purchaser has all corporate power to enter into this Confirmation and to
consummate the transactions contemplated hereby and to purchase the Common Stock
and deliver any Payment Shares in accordance with the terms hereof.
 
(i)  Certain Transactions. There has not been any public announcement (as
defined in Rule 165(f) under the Securities Act) of any merger, acquisition, or
similar transaction involving a recapitalization relating to the Purchaser that
would fall within the scope of Rule 10b-18(a)(13)(iv).
 
Section 5.02  . Initial Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with the Seller,
as of the date hereof, that:
 
(a)  Solvency. The assets of the Purchaser at their fair valuation exceed the
liabilities of the Purchaser, including contingent liabilities; the capital of
the Purchaser is adequate to conduct the business of the Purchaser and the
Purchaser has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.
 
(b)  Required Filings. The Purchaser has made, and will use its best efforts to
make, all filings required to be made by it with the SEC, any securities
exchange or any other regulatory body with respect to the Transaction
contemplated hereby.
 
(c)  No Conflict. The execution and delivery by the Purchaser of, and the
performance by the Purchaser of its obligations under, this Confirmation and the
consummation of the transactions herein contemplated do not conflict with or
violate (i) any provision of the certificate of incorporation, by-laws or other
constitutive documents of the Purchaser, (ii) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of their
respective assets or (iii) any contractual restriction binding on or affecting
the Purchaser or any of its subsidiaries or any of its assets.
 
 
9

--------------------------------------------------------------------------------


 
(d)  Consents. All governmental and other consents that are required to have
been obtained by the Purchaser with respect to performance, execution and
delivery of this Confirmation have been obtained and are in full force and
effect and all conditions of any such consents have been complied with.
 
(e)  Investment Company Act. The Purchaser is not and, after giving effect to
the transactions contemplated in this Confirmation, will not be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
 
(f)  Commodity Exchange Act. The Purchaser is an “eligible contract
participant”, as such term is defined in Section 1(a)(12) of the Commodity
Exchange Act, as amended.
 
Section 5.03  . Additional Representations, Warranties and Agreements. The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:
 
(a)  Agency. Each party acknowledges that J.P. Morgan Securities Inc. has acted
as agent on behalf of the Seller in effecting this Transaction. Each party
acknowledges that J.P. Morgan Securities Inc. shall have no liability to either
party under this Confirmation. J.P. Morgan Securities Inc. is authorized to act
as agent for the Seller.
 
(b)  Non-Reliance. Each party has entered into this Transaction solely in
reliance on its own judgment. Neither party has any fiduciary obligation to the
other party relating to this Transaction. In addition, neither party has held
itself out as advising, or has held out any of its employees or agents as having
the authority to advise, the other party as to whether or not the other party
should enter into this Transaction, any subsequent actions relating to this
Transaction or any other matters relating to this Transaction. Neither party
shall have any responsibility or liability whatsoever in respect of any advice
of this nature given, or views expressed, by it or any such persons to the other
party relating to this Transaction, whether or not such advice is given or such
views are expressed at the request of the other party. The Purchaser has
conducted its own analysis of the legal, accounting, tax and other implications
of this Transaction and consulted such advisors, accountants and counsel as it
has deemed necessary.
 
Section 5.04  . Representations and Warranties of the Seller. The Seller
represents and warrants to the Purchaser that:
 
(a)  Due Authorization. This Confirmation has been duly authorized, executed and
delivered by the Seller and (assuming due authorization, execution and delivery
thereof by the Purchaser) constitutes a valid and legally binding obligation of
the Seller. The Seller has all corporate power to enter into this Confirmation
and to consummate the transactions contemplated hereby and to deliver the Common
Stock in accordance with the terms hereof.
 
(b)  Right to Transfer. The Seller will, at the Initial Settlement Date, have
the free and unqualified right to transfer the Number of Shares of Common Stock
to be sold by the Seller pursuant to Section 2.01 hereof, free and clear of any
security interest, mortgage, pledge, lien, charge, claim, equity or encumbrance
of any kind.
 
 
ARTICLE 6
Additional Covenants
 
Section 6.01  . Purchaser’s Further Assurances. The Purchaser hereby agrees with
the Seller that the Purchaser shall cooperate with the Seller, and execute and
deliver, or use its best efforts to cause to be executed and delivered, all such
other instruments, and to obtain all consents, approvals or authorizations of
any person, and take all such other actions as the Seller may reasonably request
from time to time, consistent with the terms of this Confirmation, in order to
effectuate the purposes of this Confirmation and the Transaction contemplated
hereby.
 
Section 6.02  . Purchaser’s Hedging Transactions. The Purchaser hereby agrees
with the Seller that the Purchaser shall not, during the Contract Period, enter
into or alter any corresponding or hedging transaction or position with respect
to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Confirmation.
 
 
10

--------------------------------------------------------------------------------


 
Section 6.03  . No Communications. The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Purchaser, its Common Stock or this Transaction
(including any notices required by Section 6.05) to any employee of the Seller
or J.P. Morgan Securities Inc., other than as set forth in the Communications
Procedures attached as Annex B hereto.
 
Section 6.04  . Maximum Deliverable Number of Shares of Common Stock.
Notwithstanding any other provision of this Confirmation, the Purchaser shall
not be required to deliver Payment Shares, or shares of Common Stock or other
securities comprising the aggregate Alternative Termination Delivery Units, in
excess of the number of Maximum Delivery Shares, in each case except to the
extent that the Purchaser has available at such time authorized but unissued
shares of such Common Stock or other securities not expressly reserved for any
other uses (including, without limitation, shares of Common Stock reserved for
issuance upon the exercise of options or convertible debt). The Purchaser shall
not permit the sum of (i) the number of Maximum Delivery Shares plus (ii) the
aggregate number of shares expressly reserved for any such other uses, in each
case whether expressed as caps or as numbers of shares reserved or otherwise, to
exceed at any time the number of authorized but unissued shares of Common Stock.
 
Section 6.05  . Notice of Certain Transactions. If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement, (ii)
notify the Seller promptly following any such announcement (or, if later, prior
to the opening of trading in the Common Stock on the first day of any Seller
Payment Share Purchase Period or any Seller Termination Share Payment Period)
that such announcement has been made and (iii) promptly deliver to the Seller
following the making of any such announcement (or, if later, prior to the
opening of trading in the Common Stock on the first day of any Seller Payment
Share Purchase Period or any Seller Termination Share Payment Period) a
certificate indicating (A) the Purchaser’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of such announcement and (B) the Purchaser’s block purchases (as defined in
Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18 during the
three full calendar months preceding the date of such announcement. In addition,
the Purchaser shall promptly notify the Seller of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. The Purchaser acknowledges that its actions in relation to any
such announcement or transaction must comply with the standards set forth in
Section 6.03.
 
 
 ARTICLE 7
Termination
 
Section 7.01  . Additional Termination Events. (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, the Seller
determines, in good faith, that it is unable to establish, re-establish or
maintain in an economically efficient manner any hedging transactions reasonably
necessary in the normal course of such party’s business of hedging the price and
market risk of entering into and performing under this Transaction, due to
market illiquidity, illegality, lack of availability of hedging transaction
market participants or any other factor.
 
(b)  An Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and this Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) a Nationalization occurs, (iv) a Distribution Termination Event occurs,
(v) any event described in Section 8.02 occurs with respect to which, the
Calculation Agent determines that it is impracticable to effect any adjustment
contemplated by Section 8.02 in order to preserve the fair value of the
Transaction to the Seller, or (vi) an event described in paragraph III of Annex
B occurs.
 
 
11

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
(c)  A “Share De-listing Event” means that at any time during the Contract
Period, the Common Stock ceases to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event, a “De-Listing”) and is not
immediately re-listed, traded or quoted as of the date of such de-listing, on
another U.S. national securities exchange or a U.S. automated interdealer
quotation system (a “Successor Exchange”); provided that it shall not constitute
an Additional Termination Event if the Common Stock is immediately re-listed on
a Successor Exchange upon its De-Listing from the Exchange, and the Successor
Exchange shall be deemed to be the Exchange for all purposes. In addition, in
such event, the Seller shall make any commercially reasonable adjustments it
deems necessary to the terms of the Transaction.
 
(d)  A “Merger Event” means the public announcement, including any public
announcement as defined in Rule 165(f) of the Securities Act (by the Purchaser
or otherwise) at any time during the Contract Period of any (i) planned
recapitalization, reclassification or change of the Common Stock that will, if
consummated, result in a transfer of more than 20% of the outstanding shares of
Common Stock, (ii) planned consolidation, amalgamation, merger or similar
transaction of the Purchaser with or into another entity (other than a
consolidation, amalgamation or merger in which the Purchaser will be the
continuing entity and which does not result in any such recapitalization,
reclassification or change of more than 20% of such shares outstanding), (iii)
other takeover offer for the shares of Common Stock that is aimed at resulting
in a transfer of more than 20% of such shares of Common Stock (other than such
shares owned or controlled by the offeror) or (iv) irrevocable commitment to any
of the foregoing.
 
(e)  A “Nationalization” means that all or substantially all of the outstanding
shares of Common Stock or assets of the Purchaser are nationalized, expropriated
or are otherwise required to be transferred to any governmental agency,
authority or entity.
 
(f)  A “Distribution Termination Event” means a declaration by the Purchaser of
any cash dividend or distribution on shares of Common Stock, other than an
Extraordinary Cash Dividend, that has a record date during the Contract Period,
the amount of which, together with all prior declared cash dividends or
distributions that have a record date during the same regular reference period
of the Purchaser, exceeds the amount set forth in this Section 7.01(f) for such
regular reference period.
 
Cash Distribution Amount
 
Reference Period
 
$0.00
 
Trade Date - September 18, 2006
 
$ ****** per share of Common Stock
 
September 19, 2006 - December 19, 2006
 
$ ****** per share of Common Stock
 
December 20, 2006 - March 20, 2007
 
$ ****** per share of Common Stock
 
March 21, 2007 - June 19, 2007
 
$ ****** per share of Common Stock
 
Any period after June 20, 2007
 
   

Section 7.02  . Consequences of Additional Termination Events. (a) In the event
of the occurrence or effective designation of an Early Termination Date under
the Agreement, cash settlement, as set forth in Section 7.02(b), shall apply
unless (i) the Purchaser elects (which election shall be binding), in lieu of
payment of the amount payable in respect of this Transaction pursuant to Section
6(d)(ii) of the Agreement (the “Termination Amount”), to deliver or to receive
Alternative Termination Delivery Units pursuant to Section 7.03, and (ii)
notifies the Seller of such election by delivery of written notice to the Seller
on the Business Day immediately following the Purchaser’s receipt of a notice
(as required by Section 6(d) of the Agreement following the designation of an
Early Termination Date in respect of this Transaction or in respect of all
transactions under the Agreement) setting forth the amounts payable by the
Purchaser or by the Seller with respect to such Early Termination Date (the date
of such delivery, the “Default Notice Day”); provided that the Purchaser shall
not have the right to elect the delivery or receipt of the Alternative
Termination Delivery Units pursuant to Section 7.03 if:
 
 
12

--------------------------------------------------------------------------------


 
(i)  the representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct as of the date the Seller makes such
election, as if made on such date, or
 
(ii)  in the event that the Termination Amount is payable by the Purchaser to
the Seller, (A) the Purchaser has taken any action that would make unavailable
(x) the exemption set forth in Section 4(2) of the Securities Act, for the sale
of any Alternative Termination Delivery Units by the Purchaser to the Seller or
(y) an exemption from the registration requirements of the Securities Act
pursuant to Section 4 of the Securities Act for the resale of Alternative
Termination Delivery Units by the Seller, and (B) such Early Termination Date is
in respect of an Event of Default which is within Purchaser’s control
(including, without limitation, failure to execute a Private Placement Agreement
or otherwise comply with the requirements applicable to Purchaser (determined in
accordance with the Private Placement Procedures)).
 
For the avoidance of doubt, upon the Purchaser’s making an election to deliver
Alternative Termination Delivery Units pursuant to this Section 7.02(a), the
Purchaser shall be deemed to make the representations and warranties in Section
5.01 hereof as if made on the date of the Purchaser’s election. Notwithstanding
the foregoing, at any time prior to the time the Seller (or any affiliate of the
Seller) has contracted to resell the property to be delivered upon alternative
termination settlement, the Purchaser may deliver in lieu of such property an
amount in cash equal to the Termination Amount in the manner set forth in
Section 6(d) of the Agreement.
 
(b)  If cash settlement applies in respect of an Early Termination Date, Section
6 of the Agreement shall apply.
 
Section 7.03  . Alternative Termination Settlement. (a) Subject to Section
7.02(a), if the Termination Amount shall be payable by the Purchaser to the
Seller and the Purchaser elects to deliver the Alternative Termination Delivery
Units to the Seller, the Purchaser shall, as soon as directed by the Seller
after the Default Notice Day (such date, the “Termination Settlement Date”),
deliver to the Seller a number of Alternative Termination Delivery Units equal
to the quotient of (A) the Termination Amount divided by (B) the Termination
Price.
 
(b)  Subject to Section 7.02(a), if the Termination Amount shall be payable by
the Seller to the Purchaser and the Purchaser elects to receive the Alternative
Termination Delivery Units from the Seller, (i) the Seller shall, beginning on
the first Trading Day following the Default Notice Day and ending when the
Seller shall have satisfied its obligations under this clause (the “Seller
Termination Share Purchase Period”), purchase (subject to the provisions of
Section 4.01 and Section 4.02 hereof) a number of Alternative Termination
Delivery Units equal to the quotient of (A) the Termination Amount divided by
(B) the Termination Price; and (ii) the Seller shall deliver such Alternative
Termination Delivery Units to the Purchaser on the settlement dates relating to
such purchases.
 
Section 7.04  . Notice of Default. If an Event of Default occurs in respect of
the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.
 
 
ARTICLE 8
Adjustments
 
Section 8.01  . Extraordinary Cash Dividends. If the Purchaser declares any
Extraordinary Cash Dividend that has a record date during the Contract Period,
then prior to or on the date on which such Extraordinary Cash Dividend is paid
by the Purchaser to holders of record, the Purchaser shall pay to the Seller an
amount in cash equal to the product of (i) the amount of such Extraordinary Cash
Dividend and (ii) the theoretical short delta number of shares, as determined by
the Calculation Agent, required for the Seller to hedge its exposure to the
Transaction.
 
Section 8.02  . Other Dilution Adjustments. If (x) any corporate event occurs
involving the Purchaser or the Common Stock (other than any cash dividend but
including, without limitation, a spin-off, a stock split, stock or other
dividend or distribution, reorganization, rights offering or recapitalization or
any other event having a dilutive or concentrative effect on the Common Stock),
or (y) as a result of the definition of Trading Day (whether because of a
suspension of transactions pursuant to Section 4.02 or otherwise), any day that
would otherwise be a Trading Day during the Contract Period is not a Trading Day
or on such Trading Day, pursuant to Section 4.02, the Seller effects
transactions with respect to shares of Common Stock at a volume lower than
originally anticipated with respect to this Transaction, then in any such case,
the Calculation Agent shall make corresponding adjustments with respect to any
variable relevant to the terms of the Transaction, as the Calculation Agent
determines appropriate to preserve the fair value of the Transaction to the
Seller, and shall determine the effective date of such adjustment.
 
 
13

--------------------------------------------------------------------------------


 
ARTICLE 9 
Miscellaneous
 
Section 9.01  . Successors and Assigns. All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.
 
Section 9.02  . Purchaser Indemnification. The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person may become subject arising out of or in connection
with this Confirmation or any claim, litigation, investigation or proceeding
relating thereto, regardless of whether any of such Indemnified Person is a
party thereto, and to reimburse, within 30 days, upon written request, each such
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing, provided, however, that the Indemnifying Party
shall not have any liability to any Indemnified Person to the extent that such
Obligations (i) are finally determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnified Person (and in such case, such Indemnified Person shall promptly
return to the Indemnifying Party any amounts previously expended by the
Indemnifying Party hereunder) or (ii) are trading losses incurred by the Seller
as part of its purchases or sales of shares of Common Stock pursuant to this
Confirmation (unless the Purchaser has breached any agreement, term or covenant
herein).
 
Section 9.03  . Assignment and Transfer. Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Seller to purchase, sell, receive or deliver any shares of
Common Stock or other securities to or from the Purchaser, Seller may designate
any of its affiliates to purchase, sell, receive or deliver such shares of
Common Stock or other securities and otherwise to perform the Seller’s
obligations in respect of this Transaction and any such designee may assume such
obligations. The Seller may assign the right to receive Payment Shares to any
third party who may legally receive Payment Shares. The Seller shall be
discharged of its obligations to the Purchaser to the extent of any such
performance.
 
Section 9.04  . Calculation Agent. Whenever the Calculation Agent is required to
act or to exercise judgment in any way, including, without limitation, the
making of any determination, with respect to this Transaction, it will do so in
good faith and in a commercially reasonable manner.
 
Section 9.05  . Non-confidentiality. The Seller and the Purchaser hereby
acknowledge and agree that subject to Section 6.03 each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.
 
Section 9.06  . Unenforceability and Invalidity. To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.
 
Section 9.07  . Securities Contract. The parties hereto agree and acknowledge as
of the date hereof that (i) the Seller is a “financial institution” within the
meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.
 
 
14

--------------------------------------------------------------------------------


 
Section 9.08  . No Collateral, Netting or Setoff. Notwithstanding any provision
of the Agreement, or any other agreement between the parties, to the contrary,
the obligations of the Purchaser hereunder are not secured by any collateral.
Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under this Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.
 
Section 9.09  . Notices. Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below. Changes to the
information below must be made in writing.
 
(a)  If to the Purchaser:
 
    FirstEnergy Corp.
            76 South Main Street
            Akron, OH 44308
            Telephone: 800-736-3402
 
(b)  If to the Seller:
            
            JPMorgan Chase Bank, National Association
            c/o J.P. Morgan Securities Inc.
            277 Park Avenue
            New York, NY 10172
            Attn: Nathan Lulek
            Telephone: 212-622-2262
         Facsimile: 212-622-8091
 


 

 

15

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 

  Yours sincerely,         
J.P. MORGAN SECURITIES INC., as agent for JPMorgan
Chase Bank, National Association, London Branch
 
   
   
    By:   __________________________________________   Name:   Title 

 
Confirmed as of the date first
above written:
 
FIRSTENERGY CORP.
 
 
By:    __________________________________________ 
Name: 
Title: 
   



 
16

--------------------------------------------------------------------------------




ANNEX A
 
PRIVATE PLACEMENT PROCEDURES
 
I.     Introduction
 
FirstEnergy Corp., an Ohio corporation (the “Purchaser”) and J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”) have agreed to these procedures (the “Private Placement
Procedures”) in connection with entering into the Confirmation (the
“Confirmation”) dated as of August 9, 2006 between JPMorgan and the Purchaser
relating to the sale by JPMorgan to the Purchaser of common stock, par value
$0.10 per share, or security entitlements in respect thereof (the “Common
Stock”) of the Counterparty. These Private Placement Procedures supplement, form
part of, and are subject to the Confirmation and all terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Confirmation.
 
II.    Procedures
 
If the Purchaser elects to deliver Payment Shares pursuant to Section 3.01(b) of
the Confirmation or elects to deliver Alternative Termination Delivery Units
pursuant to Section 7.02(a) of the Confirmation, the Purchaser shall effect such
delivery in compliance with the private placement procedures provided herein.
 
(a)The Purchaser shall afford the Seller, and a limited number of potential
buyers of the Payment Shares (or, in the case of alternative termination
settlement, Alternative Termination Delivery Units) (collectively, the
“Private Securities”) reasonably designated by the Seller a reasonable
opportunity to conduct a due diligence investigation with respect to the
Purchaser customary in scope for private offerings of such type of securities
(including, without limitation, the availability of executive officers to
respond to questions regarding the business and financial condition of the
Purchaser and the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other pertinent
information reasonably requested by them), and the Seller (or any such potential
buyer) shall be reasonably satisfied in all material respects with such
opportunity and with the resolution of any disclosure issues arising from such
due diligence investigation of the Purchaser it being understood that such
potential buyers shall only include institutional “accredited investors” within
the meaning of (1), (2), (3) and (7) of paragraph (a) of Rule 501 under the
Securities Act. The rights extended to the Seller and its designees under this
paragraph are conditioned upon such persons entering into an appropriate
confidentiality agreement with the Purchaser.
 
(b) Prior to or contemporaneously with the determination of the Private
Placement Price (as described below), the Purchaser shall enter into an
agreement (a “Private Placement Agreement”) with the Seller (or any affiliate of
the Seller designated by the Seller, it being understood that such affiliate of
the Seller shall be an institutional “accredited investor” as used in Rule
501(a)(1)-(3) and (7) under the Securities Act) providing for the purchase and
resale by the Seller (or such affiliate) in a private transaction exempt from
registration under the Securities Act of the Private Securities, which agreement
shall be on commercially reasonable terms and in form and substance reasonably
satisfactory to the Seller (or such affiliate) and the Purchaser and (without
limitation of the foregoing) shall:
 
(i) contain customary conditions, and customary undertakings, representations
and warranties (to the Seller or such affiliate, and if reasonably requested by
the Seller or such affiliate, to potential purchasers of the Private Securities
and to the Purchaser), including representations from the Seller (or its
designated affiliate) to the effect that it is either registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, or is not
required to so register;
 
 
A-1

--------------------------------------------------------------------------------


 
(ii) contain customary indemnification and contribution provisions in connection
with the potential liability of the Purchaser and the Seller and its affiliates
relating to the resale by the Seller (or such affiliate) of the Private
Securities;
 
(iii) provide for the delivery of related certificates and representations,
warranties and agreements of the Purchaser, the Seller and potential buyers,
including those necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act and applicable state securities laws for sale to the Seller (or
affiliate) and resales of the Private Securities by the Seller (or such
affiliate);
 
(iv) provide that the Private Securities shall constitute “restricted
securities” as defined in Rule 144 under the Securities Act and shall be issued
with appropriate legends; and
 
(v) provide for the delivery to the Seller (or such affiliate) of customary
opinions (including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Private Securities, the availability of an exemption from the Securities Act for
the Seller and resales of the Private Securities by the Seller (or such
affiliate), and, in the case of a private placement effected pursuant to an
offering document, the lack of material misstatements and omissions in the
Purchaser’s offering document).
 
(c) The Seller shall determine the Private Placement Price (or, in the case of
alternative termination settlement, the Termination Price) in its judgment by
commercially reasonable means, which may include (without limitation):
 
(i) basing such price on indicative bids from investors;
 
(ii) taking into account any factors that are customary in pricing private sales
and any and all risks and costs in connection with the resale of the Private
Securities by the Seller (or any affiliate of the Seller designated by the
Seller); and
 
(iii) providing for the payment by the Purchaser of all reasonable fees and
expenses in connection with such sale and resale; provided that Seller shall pay
all of its own costs and expenses, including the fees of its counsel, transfer
taxes on resale of any of the Private Securities by it, and any advertising
expenses connected with any offer it may make (it being understood that such
costs and expenses will be built into the underwriting spread, discount or
placement fees).
 
(d) The Seller shall notify the Purchaser of the number of Private Securities
required to be delivered by the Purchaser and the Private Placement Price (or,
in the case of alternative termination settlement, the Termination Price) by
6:00 p.m. on the day such price is determined.
 
(e) The Purchaser agrees not to take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act, for the sale of any Private Securities by the Purchaser to the
Seller or (ii) an exemption from the registration requirements of the Securities
Act pursuant to Section 4 of the Securities Act for the private resale of
Private Securities by the Seller.
 
(f) The Purchaser expressly agrees and acknowledges that the public disclosure
of all material information relating to the Purchaser is within the Purchaser’s
control and that the Purchaser shall promptly so disclose all such material
information required to be disclosed during the period from the Valuation
Completion Date to and including the Settlement Date.
 
The Purchaser agrees to use its best efforts to make any filings required to be
made by it with the SEC, any securities exchange or any other regulatory body
with respect to the Transaction contemplated hereby and the issuance of the
Private Securities.
 
 
A-2

--------------------------------------------------------------------------------


 

ANNEX B
 
COMMUNICATIONS PROCEDURES
 
August 9, 2006
 
I. Introduction
 
FirstEnergy Corp., an Ohio corporation (“Counterparty”) and J.P. Morgan
Securities Inc., as agent for JPMorgan Chase Bank, National Association, London
Branch (“JPMorgan”) have adopted these communications procedures (the
“Communications Procedures”) in connection with entering into the Confirmation
(the “Confirmation”) dated as of August 9, 2006 between JPMorgan and
Counterparty relating to the sale by JPMorgan to Counterparty of common stock,
par value $0.10 per share, or security entitlements in respect thereof (the
“Common Stock”) of the Counterparty. These Communications Procedures supplement,
form part of, and are subject to the Confirmation.
 
II. Communications Rules
 
1. From the date hereof until the end of the Contract Period, neither
Counterparty nor any Employee or Designee of Counterparty shall (a) engage in
any Program-Related Communication with any EDG Personnel, other than any of the
Permitted Contacts, or (b) disclose any Material Non-Public Information to any
EDG Personnel, other than any of the Permitted Contacts, and
 
2. Subject to the preceding provision, the Counterparty, any Employee of
Counterparty and any Designee of Counterparty may at any time engage in any
Non-Program-Related Communication with any affiliate or Employee of JPMorgan.
 
III. Termination
 
If, in the sole judgment of any EDG Personnel or any affiliate or Employee of
JPMorgan participating in any Communication with Counterparty or any Designee of
Counterparty, such Communication would not be permitted by these Communications
Procedures, such EDG Personnel or such affiliate or Employee of JPMorgan shall
immediately terminate such Communication. In such case, or if such EDG Personnel
or such affiliate or Employee of JPMorgan determines following completion of any
Communication with Counterparty or any Employee or Designee of Counterparty that
such Communication was not permitted by these Communications Procedures, such
EDG Personnel or such affiliate or Employee of JPMorgan shall promptly consult
with his or her supervisors and with counsel for JPMorgan regarding such
Communication. If, in the reasonable judgment of JPMorgan’s counsel following
such consultation, there is more than an insignificant risk that such
Communication could materially jeopardize the availability of the affirmative
defenses provided in Rule 10b5-1 under the 1934 Act with respect to any ongoing
or contemplated activities of JPMorgan or its affiliates in respect of the
Confirmation, it shall be an Additional Termination Event with respect to the
Confirmation.
 
IV. Definitions
 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Confirmation. As used herein, the following words and
phrases shall have the following meanings:
 
“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty, any Employee of Counterparty or one or
more Designees of Counterparty, on the one hand, and JPMorgan or any of its
affiliates or Employees, on the other hand.
 
“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.
 
 
B-1

--------------------------------------------------------------------------------


 
“EDG Personnel” means Reuben Jacob, Jonathan Larkin and any other Employee of
the public side of the Equity Derivatives Group or the Special Equities Group of
J.P. Morgan Chase & Co.; provided that JPMorgan may amend the list of EDG
Personnel by delivering a revised list of EDG Personnel to Counterparty.
 
“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
affiliate of any of such owner, principal, officer, director, employee, agent or
representative.
 
“Material Non-Public Information” means information relating to the Counterparty
or the Common Stock that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from the
Counterparty to its shareholders or in a press release, or contained in a public
filing made by the Counterparty with the Securities and Exchange Commission and
(b) a reasonable investor might consider to be of importance in making an
investment decision to buy, sell or hold shares of Common Stock. For the
avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets and similar matters.
 
“Non-Program-Related Communication” means any Communication other than a Program
Related Communication.
 
“Permitted Contact” means any of Mr. David Aidelson, Ms. Bernadette Barnard, Mr.
Jeff Zajkowski, Mr. Santosh Nabar, Mr. James Rothschild, Mr. Elliot Chalom and
Mr. Sudheer Tegulapalle or any of their designees; provided that JPMorgan may
amend the list of Permitted Contacts with effect from the date of receipt by
Counterparty of such revised list by delivering a revised list of Permitted
Contacts to Counterparty.
 
“Program-Related Communication” means any Communication the subject matter of
which relates to the Confirmation or any Transaction under the Confirmation or
any activities of JPMorgan (or any of its affiliates) in respect of the
Confirmation or any Transaction under the Confirmation.
 
 
B-2

--------------------------------------------------------------------------------


 


EXHIBIT A
 
[Letterhead of Purchaser]
 
JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities Inc.
277 Park Avenue
11th Floor
New York, New York 10172
 
Re: Accelerated Purchase of Equity Securities
 
Ladies and Gentlemen:
 
In connection with our entry into the Confirmation dated as of August 9, 2006
(the “Confirmation”), we hereby represent that set forth below is the total
number of shares of our common stock purchased by or for us or any of our
affiliated purchasers in Rule 10b-18 purchases of blocks (all defined in Rule
10b-18 under the Securities Exchange Act of 1934) pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) during the four full calendar
weeks immediately preceding the first day of the Valuation Period (as defined in
the Confirmation) and the week during which the first day of the Valuation
Period occurs.
 
Number of Shares: __________________
 
We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
 
 

  Very truly yours,         
FIRSTENERGY CORP.
 
   
   
    By:   __________________________________________   Name:   Title 

 
 
Exh-A-1

--------------------------------------------------------------------------------



EXHIBIT B
 
OPINION OF COUNSEL TO PURCHASER
 
1. The Purchaser is duly incorporated and validly existing as a corporation in
good standing under the laws of its jurisdiction of incorporation.
 
2. The Purchaser has all corporate power to enter into this Confirmation and to
consummate the transactions contemplated hereby and to deliver the Common Stock
in accordance with the terms hereof. This Confirmation has been duly authorized
and validly executed and delivered by the Purchaser and constitutes a valid and
legally binding obligation of the Purchaser enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent transfer and
other laws affecting creditors’ generally from time to time in effect and to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
3. The execution and delivery by the Purchaser of, and the performance by the
Purchaser of its obligations, under this Confirmation and the consummation of
the transactions herein contemplated, and, do not conflict with or violate (x)
any provision of the certificate of incorporation or by-laws of the Purchaser,
(y) any order or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of the Purchaser’s assets or (z) any
material contractual restriction binding on or affecting the Purchaser or any of
its assets.
 
4. All governmental and other consents that are required to have been obtained
by the Purchaser with respect to performance, execution and delivery of this
Confirmation have been obtained and are in full force and effect and all
conditions of any such consents have been complied with, other than such
consents which, if not obtained, will not individually or in the aggregate have
a material adverse effect on the Purchaser or on the ability of the Purchaser to
complete the transactions contemplated by this Confirmation.
 
 
Exh-B-1

--------------------------------------------------------------------------------

